Citation Nr: 0116047	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  95-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

The propriety of an initial 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
December 1952, including service in the Korean Conflict.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO implementing a November 1994 decision by a hearing officer 
that granted service connection for PTSD and assigned a 10 
percent rating for this disability, effective February 21, 
1992.  This case was remanded by the Board in March 1998 for 
further development by the RO.  Thereafter, in an October 
1998 rating action, the RO increased the evaluation for the 
veteran's PTSD to 50 percent disabling, effective February 
21, 1992.  

In August 1997 the veteran appeared and gave testimony at an 
RO hearing before the undersigned Board member.  A transcript 
of this hearing is of record.  In August 1999 the undersigned 
Board member again remanded this case to the RO for further 
development.  The case is now again before the Board for 
appellate consideration at this time.  Because the veteran 
has disagreed with the initial assigned rating for his PTSD, 
the Board had characterized the issue on appeal to be as 
listed on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App.  119, 126 (1999).

Also, as noted in the previous Board remand, the veteran is 
also seeking service connection for defective hearing, 
secondary service connection for scarring on upper 
extremities, secondary service connection for injuries to 
multiple joints and the extremities, and a total rating for 
compensation purposes based on individual unemployability.  
These issues have not been adjudicated by the RO and they are 
referred to the RO for all appropriate action.  



REMAND

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  In its most recent 
adjudication of the veteran's claim regarding the propriety 
of an initial 50 percent rating for PTSD in February 2001, 
the RO considered the provisions of the VCAA in its 
determination.  

During a VA psychiatric examination in January 1997 the 
veteran was found to be suffering from a nonservice connected 
moderate to severe major depressive disorder, in addition to 
moderate service connected PTSD.  The veteran was also 
diagnosed as having a passive dependent personality disorder 
with compulsive features.  During the examination, the 
examining physician stated that, while he had reviewed the 
claims folder, he had not had an opportunity to review the 
veteran's inpatient hospital treatment records from the 
Highland Drive and Oakland VA facilities.  It was noted by 
the examiner that he therefore could not determine whether 
these hospitalizations were for the purpose of treatment for 
PTSD or for the treatment of a "more general existing and 
long-lasting major depressive disorder."  At the conclusion 
of this examination the examiner assigned a Global Assessment 
of Functioning (GAF) score of 75 for the PTSD alone.  It was 
also indicated that the veteran was permanently and totally 
disabled from gainful employment due to the aggregate impact 
of his psychiatric disorders.  

After a further VA examination by a psychologist in August 
1998, the diagnoses again included moderate PTSD, moderate to 
severe major depressive disorder, and a dependent personality 
disorder.  The examiner on this examination opined that the 
symptomatology attributable to PTSD could not be 
distinguished from that caused by his major depressive 
disorder.  A GAF score of 40 was assigned.  

Inorder to clarify the severity of the veteran's PTSD, the 
Board remanded this case in August 1999 so that the RO could 
obtain "any and all" VA treatment records, physicians' 
notes, etc., from the mental health clinic at the VA Medical 
Center in Pittsburgh, Pennsylvania or other VA facility from 
April 1998 on.  The inpatient VA hospital summaries from 
Highland Park or Oakland referenced in the report of the 
January 1997 VA examination were also to be obtained and 
associated with the claims folder.  The RO was then 
instructed to afford the veteran a VA examination by a board 
of two psychiatrists to determine the current severity of his 
PTSD.  The examining physicians were to state whether the 
psychiatric symptomatology caused by the veteran's various 
psychiatric disabilities could be distinguished and, if so, 
the symptoms and degree of disability due to PTSD were to be 
distinguished from those associated with the veteran's other 
nonservice connected psychiatric disorders.  

In response to inquiries by the RO, the veteran submitted an 
Authorization and Consent to Release Information to the VA 
(VA Form 21-4142 (JF)) in November 1999, in which he revealed 
that he received treatment for PTSD only at the VA medical 
facility on Highland Drive.  The computer generated records 
which were associated with the claims folder only document 
hospitalization and treatment at the Pittsburgh VA Medical 
Center on University Drive during 1999 for disorders not now 
at issue.  These records confirmed that the veteran received 
psychiatric treatment at the Highland Drive VA facility.  No 
records reflecting psychiatric treatment at Highland Drive 
facility have been obtained.  Moreover, it does not appear 
from the record that the RO has ever attempted to obtain the 
inpatient summaries for psychiatric hospitalizations at 
Highland Park and/or Oakland VA facilities that were 
referenced during the January 1997 VA psychiatric examination 
and requested on the Board's August 1999 remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has said that, where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
duty imposed by the VCAA to obtain records in the custody of 
a Federal agency or department, such as VA records, continues 
the records are obtained or it is reasonably certain that 
such records do not exist or that further efforts to obtain 
these records would be futile.  

In view of the above, this case, regrettably, must be again 
REMANDED to the RO for the following development:  

1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In 
this regard the RO should contact the 
claimant and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for an 
increased rating for PTSD under the 
Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to this claim.  All 
leads should be followed to their 
logical conclusion.  

2. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for psychiatric 
symptoms at the VA facility at 
Highland Drive in Pittsburgh 
Pennsylvania.  In addition, the RO 
should obtain summaries of all VA 
hospitalizations for psychiatric 
symptoms at the VA facility on 
Highland Drive and/or Oakland VA 
facilities.  All records obtained 
should be associated with the claims 
folder.  In the event the records are 
not available or do not exist, written 
documentation of that fact, and the 
efforts undertaken to procure these 
records must be provided by the 
appropriate source and included in the 
record.  

3. Then, following a review of the 
evidence received in connection with 
the requests above, the RO should 
determine whether or not another VA 
psychiatric examination is warranted.  
If so, the claims folder must be made 
available to the examiner so that the 
pertinent aspects of the veteran's 
military, psychiatric and employment 
history may be reviewed.  All clinical 
findings should be reported in detail 
and all necessary special studies, 
including a complete battery of 
neuropsychological testing, be 
performed.  

4. To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If actions 
taken are deficient in any manner, 
appropriate corrective action should 
be undertaken.  

5. After completion of the above 
development (and after undertaking any 
additional development deemed 
warranted by the record), the RO 
should review the veteran's claim on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In so 
doing, the RO should consider the 
former criteria for rating the 
veteran's PTSD during the entire 
appellate period, i.e., from February 
21, 1992 to the present, as well as 
the revised criteria, from their 
effective date, i.e., November 7, 
1996.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The RO 
should also consider whether staged 
ratings are appropriate in light of 
the recent decision in Fenderson v. 
West, 12 Vet. App. 119, 126- 27 
(1999).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns 
that are noted in this REMAND.  

6. If the benefit sought by the veteran 
remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and comply with 
precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




